08/21/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0369



                                 No. DA 19-0369


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MALCOLM JOSEPH NEWROBE, SR.,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including September 28, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 21 2020